                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA

SIMRET SEMERE TEKLE,                               Case No.: 1:18cv211
              Plaintiff,
      v.
NOUF BINT NAYEF ABDUL-AZIZ AL
SAUD, MOHAMMAD BIN ABDULLAH AL
SAUD
              Defendants.



                           PLAINTIFF’S MOTION TO SEAL

       Pursuant to Local Civil Rule 5, Plaintiff, through her undersigned counsel, hereby

respectfully moves this Court to seal Exhibit C attached to Plaintiffs’ Memorandum in

Opposition to Defendants’ Motion to Compel Plaintiff’s and Plaintiff’s Counsel’s

Testimony. Consistent with the dictates of the local rules of this Court, see Loc. Civ. R. 5(E),

these documents will be filed with this Court in a separate container labeled “UNDER

SEAL.” The reasons behind this motion are fully explicated in the memorandum of law filed

in support of the motion.



Dated: May 15, 2019                                      Respectfully submitted,

                                                         /s/ Simon Sandoval-Moshenberg
Richard F. Levy (pro hac vice)                           Simon Sandoval-Moshenberg, VSB
Jonathan A. Langlinais (pro hac vice)                    #77110
JENNER & BLOCK LLP                                       Legal Aid Justice Center
353 N. Clark Street                                      6066 Leesburg Pike, Suite 520
                                                         Falls Church, VA 22041
Chicago, IL 60654
                                                         (703) 720-5605
(312) 923-2648                                           simon@justice4all.org
rlevy@jenner.com

Agnieszka M. Fryszman (pro hac vice)
COHEN MILSTEIN SELLERS & TOLL PLLC
1100 New York Avenue NW, Fifth Floor
Washington, DC 20005
(202) 408-4600
afryszman@cohenmilstein.com

Le’ake Fesseha (pro hac vice)
LE’AKE FESSEHA LAW OFFICE
901 S. Highland Street, Suite 312
Arlington, VA 22204
(703) 302-3410
leakef@hotmail.com

Martina E. Vandenberg (pro hac vice)
Sarah L. Bessell (pro hac vice)
THE HUMAN TRAFFICKING LEGAL CENTER
1030 15th Street, NW #104B
Washington, DC 20005
(202) 716-8485
mvandenberg@htlegalcenter.org

Counsel for Plaintiff Simret Semere Tekle
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

SIMRET SEMERE TEKLE,                              Case No.: 1:18cv211
               Plaintiff,
       v.
NOUF BINT NAYEF ABDUL-AZIZ AL
SAUD, MOHAMMAD BIN ABDULLAH AL
SAUD
               Defendants.


                                 CERTIFICATE OF SERVICE

I certify that I uploaded Plaintiff’s Motion to Seal to the Court’s CM/ECF system today, which will
cause a Notice of Electronic Filing and a link to the document to be sent to all counsel of record.

May 15, 2019

/s/ Simon Sandoval-Moshenberg
Simon Sandoval-Moshenberg, VSB #77110
Legal Aid Justice Center
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
(703) 720-5605
simon@justice4all.org
